UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6335


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSEPH MASON SPRAGUE, a/k/a Joseph Mason Hammond,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Henry M. Herlong, Jr., Senior District Judge. (7:04-cr-00029-HMH-1)


Submitted: February 26, 2021                                      Decided: March 5, 2021


Before MOTZ, KEENAN, and DIAZ, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Joseph Mason Sprague, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Mason Sprague appeals from the district court’s order denying his motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. In his motion,

Sprague raised several arguments to support his request for a sentence reduction, including

the stacked sentences he is serving for his 18 U.S.C. § 924(c) convictions. The district

court denied Sprague’s motion by text order and provided no explanation for the denial.

We vacate the court’s order.

       Section 3582(c)(1)(A)(i) authorizes a district court to reduce a term of imprisonment

if “extraordinary and compelling reasons warrant such a reduction.” A district court’s

ruling on an 18 U.S.C. § 3582(c)(1)(A) motion is reviewed for abuse of discretion. See,

e.g., United States v. Rodd, 966 F.3d 740, 746 (8th Cir. 2020); United States v. Chambliss,

948 F.3d 691, 693 (5th Cir. 2020). “A district court abuses its discretion when it acts

arbitrarily or irrationally, fails to consider judicially recognized factors constraining its

exercise of discretion, relies on erroneous factual or legal premises, or commits an error of

law.” United States v. Dillard, 891 F.3d 151, 158 (4th Cir. 2018) (internal quotation marks

omitted). A district court also abuses its discretion “when it ignores unrebutted, legally

significant evidence.” In re Search Warrant Issued June 13, 2019, 942 F.3d 159, 171 (4th

Cir. 2019) (internal quotation marks omitted).

       When deciding whether to reduce a defendant’s sentence under § 3582(c)(1)(A), a

district court is obliged to consider the 18 U.S.C. § 3553(a) sentencing factors “to the extent

that they are applicable,” and may grant a sentence reduction if it is “consistent with

                                              2
applicable policy statements issued by the [United States] Sentencing Commission.” 18

U.S.C. § 3582(c)(1)(A). As there is currently “no ‘applicable’ policy statement governing

compassionate-release motions filed by defendants under the recently amended

§ 3582(c)(1)(A), . . . district courts are empowered to consider any extraordinary and

compelling reason for release that a defendant might raise.” United States v. McCoy, 981
F.3d 271, 284 (4th Cir. 2020) (internal quotation marks and alteration omitted). For

instance, we have expressly found that it is permissible for a district court to consider “as

‘extraordinary and compelling reasons’ for compassionate release the severity of the

defendants’ § 924(c) sentences and the extent of the disparity between the defendants’

sentences and those provided for under the First Step Act.” Id. at 286.

       Here, the district court denied Sprague’s motion in a text order devoid of

explanation. As it is unclear whether the district court considered the § 3553(a) sentencing

factors or Sprague’s arguments in favor of a sentence reduction, we are unable to conduct

meaningful appellate review. See United States v. McDonald, 986 F.3d 402, 411 (4th Cir.

2021); United States v. Martin, 916 F.3d 916 F.3d 389, 398 (4th Cir. 2019). We thus vacate

the court’s order and remand for further proceedings. We express no view as to the merits

of Sprague’s compassionate release motion. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                             VACATED AND REMANDED




                                             3